Citation Nr: 0213223	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right foot injury, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for scars of the 
face and neck, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a donor site 
scar of the iliac crest, currently rated as 10 percent 
disabling.

4.  Entitlement to an evaluation in excess of 10 percent for 
post-operative fusion of the cervical spine with degenerative 
disc disease, for the period prior to April 23, 2002.

5.  Entitlement to an evaluation in excess of 40 percent for 
post-operative fusion of the cervical spine with degenerative 
disc disease, beginning April 23, 2002.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of this appeal, 
the RO granted an increased rating, from noncompensable to 10 
percent, for the veteran's service-connected donor site scar 
of the iliac crest, effective July 29, 1999, and an increased 
rating from 10 to 40 percent for post-operative fusion of the 
cervical spine with degenerative disc disease, effective 
April 23, 2002.  Although that increase represented a grant 
of benefits, it is not a complete grant of the benefits 
sought with respect to these matters.

On the report of medical examination and disability 
evaluation completed in April 2002, the veteran reported 
treatment for post-traumatic stress disorder (PTSD) 
manifested by recurring military nightmares.  The veteran has 
not applied for VA compensation benefits based on PTSD; if he 
wishes to do so he must file a claim with the RO consistent 
with governing law and regulations.

REMAND

The veteran is seeking increased ratings for scarring on the 
face, neck and iliac crest, a cervical spine disability and 
residuals of a right foot injury.  

The Board notes that effective September 23, 2002, the 
regulation governing the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The revised diagnostic code now provides for the evaluation 
of intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  

The Board further notes that during the pendency of the 
veteran's appeal, the regulation governing the evaluation of 
diseases of the skin was revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
revisions include changes affecting the evaluation of 
disfiguring scars on the face, head and neck, as well as 
changes affecting the evaluation assigned based on motion 
limitation, pain, or other functional limitations 
attributable to scarring.  

Because the above-cited laws changed during the pendency of 
this appeal, the veteran is entitled to the application of 
the versions of the regulations that are more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
but see, VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000) (the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change).  In this case, the veteran has 
not been notified of the changes in the regulation and has 
not been afforded any opportunity to present relevant 
argument.  Moreover, the RO has not had an opportunity to 
consider the veteran's claims under the new criteria.  In the 
Board's opinion, the veteran could be prejudiced as a result 
of the Board addressing these matters in the first instance.

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
Also, in its June 2001 remand, the Board requested 
examination opinions relevant to whether additional 
disability of the right foot and cervical spine exists by 
reason of increased symptomatology on use or during flare-ups 
and the impact of the veteran's service-connected 
disabilities on his ability to maintain employment.  The 
April 2002 examination reports do not include clear medical 
findings or opinions in response to such questions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the 
Board notes that each of the above-cited rating issues is 
inextricably intertwined with the issue of entitlement to 
TDIU.  For these reasons, further examination is warranted 
prior to adjudication of the issues on appeal.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers who possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of him in recent years for any 
service-connected disability.  After 
securing the necessary release, the RO 
should obtain identified records.  The RO 
should ensure that relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the claims 
file.

2.  After the above has been 
accomplished, the RO should schedule the 
veteran for an examination of the scars 
of his face and neck, and the donor site 
scar of the iliac crest.  With respect to 
the facial scarring, the examiner is 
requested to state whether there is any 
visible or palpable tissue loss and any 
distortion or asymmetry of the facial 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips).  The examiner should 
identify the size and location of each 
facial and neck scar, and state whether 
each is elevated or depressed on 
palpation, adherent to the underlying 
tissue, whether and over how much area of 
the skin is hypo-or hyper-pigmented, 
whether and over how much area the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.), and whether and over 
how much area the skin is indurated and 
inflexible.  With respect to the iliac 
crest donor scar the examiner is 
requested to identify the size of such 
scar and to provide an opinion as to 
whether such is deep (associated with 
underlying soft tissue damage), causes 
limited motion, results in frequent loss 
of covering of the skin over the scar, or 
otherwise, and in what manifestation, 
limits the function of the affected part.  
The examiner should include a discussion 
as to the resulting restrictions on 
activities and provide an opinion as to 
whether and to what extent such scars 
impact the veteran's employability.  
Unretouched photographs depicting the 
scars of the face and neck should be 
taken and associated with the examination 
report.

3.  The RO should also schedule the 
veteran for examination by a physician or 
physicians with the appropriate expertise 
to determine the nature and severity of 
orthopedic and neurologic manifestations 
of degenerative disc disease of the 
cervical spine, and manifestations of 
residuals of a right foot injury.  The 
claims folder must be made available to 
the examiner(s) for review before the 
examination.  

The examiner(s) is/are requested to 
identify the presence, duration, 
frequency and severity of limitation of 
motion of the neck, cervical muscle 
spasm, and neurologic symptomatology 
affecting the cervical spine and/or upper 
extremities that may be attributed to the 
veteran's service-connected disability.  
The examiner(s) should include note of 
any atrophy, weakness, etc. in the 
cervical spine area.  The examiner(s) 
should comment on the course of treatment 
recommended for the veteran's cervical 
spine manifestations, specifically noting 
any instances of treatment with 
prescribed bedrest.  

The examiner(s) should also identify all 
manifestations of right foot disability 
to include motion limitation, pain, 
muscle atrophy, changes in condition of 
the skin, weakness, incoordination, 
temperature changes, bone deformities, or 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the right foot.  The examiner(s) should 
include comment relevant to the relation, 
if any, of foot swelling, blood clots and 
weight gain to the veteran's service-
connected foot problems.

The examiner is then requested to:  
(1) express an opinion as to whether 
cervical spine or neck pain significantly 
limits the veteran's functional ability 
during flare-ups, or on repeated use over 
a period of time.  The examiner(s) should 
provide an opinion as to the nature of 
restrictions and overall impact of such 
disabilities on the veteran's ability to 
maintain employment.   

The rationale for all opinions reached 
should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues on 
appeal, to include consideration of the 
new criteria for evaluating scarring and 
intervertebral disc syndrome.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  That supplemental statement of the 
case should include a recitation of all 
potentially applicable laws and 
regulations, to include the recent 
regulatory amendments pertinent to the 
evaluation of skin disorders and 
intervertebral disc syndrome, a 
recitation of the evidence considered in 
readjudicating the claims, and the 
reasons and bases for the determinations 
as to the propriety of assigned ratings.  
The veteran and his representative should 
be given the appropriate period of time 
to respond to the supplemental statement 
of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 


108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


